TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00764-CV



                                        John Rady, Appellant

                                                  v.

   BAC Home Loans Servicing, LP; and Mortgage Electronic Registrations System, Inc.,
                                     Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
      NO. D-1-GN-11-001425, HONORABLE GUS J. STRAUSS, JR., JUDGE PRESIDING



                               MEMORANDUM OPINION


                   On March 8, 2013, this Court sent notice to appellant John Rady that the clerk’s

record and reporter’s record were due in this Court on December 19, 2012, and that notice was

received from the district clerk that no payment had been received or arrangements made for

payment for the clerk’s record. This Court requested that appellant make arrangements for the record

and submit a status report. Appellant was notified that his appeal would be dismissed for want of

prosecution if he did respond to this Court by March 18, 2013. To date, Rady has not responded to

the Court’s notice. Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App.

P. 42.3(b), (c).
                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: April 19, 2013




                                              2